Citation Nr: 0425361	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a left wrist 
condition.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for an allergy to bee 
stings.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, that denied the veteran's claims of 
entitlement to service connection for a left wrist condition, 
a gastrointestinal disorder, and for an allergy to bee 
stings.  The veteran disagreed with this decision later in 
October 2002.  A statement of the case was issued to the 
veteran and his service representative in February 2003, and 
the veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) later in February 2003.  A 
personal hearing was held on the veteran's claims in May 2003 
at the RO.  In a supplemental statement of the case issued to 
the veteran and his service representative in July 2003, the 
RO again concluded that no change was warranted in the denial 
of the veteran's claims.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's complaints of a left wrist condition, 
gastrointestinal disorder, and bee sting allergy were acute, 
transitory, and completely resolved with in-service 
treatment.

3.  There is no objective medical evidence of a current left 
wrist condition, gastrointestinal disorder or bee sting 
allergy that could be related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a left wrist condition have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

2.  The criteria for establishing entitlement to service 
connection for a gastrointestinal disorder have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).

3.  The criteria for establishing entitlement to service 
connection for an allergy to bee stings have not been met.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claims of entitlement to service connection for a left wrist 
condition, a gastrointestinal disorder, and for an allergy to 
bee stings.  In a letter dated in May 2002, prior to the 
adjudication of the currently appealed claims, the veteran 
and his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, what records the veteran was expected to 
provide in support of his claims, and of the need to advise 
VA of or submit any additional information or evidence that 
he wanted considered.  See Pelegrini, supra.  The veteran and 
his representative also were provided with a copy of the 
appealed rating decision, a statement of the case, and a 
supplemental statement of the case.  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claims and the requirement to submit medical evidence that 
established entitlement to service connection for a left 
wrist condition, a gastrointestinal disorder, and for an 
allergy to bee stings.  The veteran and his service 
representative also were notified in April 2003 that a 
personal hearing would be held at the RO on the veteran's 
claims in May 2003.  A transcript of this hearing was 
provided to the veteran and his service representative in 
June 2003.  Thus, the Board observes that all of the 
aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records.  The veteran has stated in 
the course of this appeal that he does not have any 
additional medical records, and that he has not received any 
treatment for his disorders.  

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claims of entitlement to service 
connection for a left wrist condition, a gastrointestinal 
disorder, and for an allergy to bee stings poses no risk of 
prejudice to the veteran.  See Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he was treated for a left wrist condition, a 
gastrointestinal disorder, and a bee sting during service.  
However, it appears that all of these complaints were acute, 
transitory, and completely resolved with in-service 
treatment.

At his enlistment physical examination in June 1977, clinical 
evaluation of the veteran was within normal limits.  The 
veteran stated that he was in good health, and he was found 
qualified for enlistment in to active service.  These 
findings were unchanged on clinical evaluation of the veteran 
at the time of a "scuba physical" in January 1979, at which 
time he also reported that he was in good health.

The veteran was treated for a bee sting in August 1979, at 
which time objective examination revealed a "reddish area."  
The assessment was bee sting.

The veteran complained that he had jammed his left wrist 
playing softball in June 1981.  He stated that he had 
experienced sharp pain followed by gradual swelling of the 
left wrist.  Objective examination of the veteran revealed 
slight swelling with discoloration on the ulnar side of the 
left wrist and hand, flexion and extension of the hand were 
"ok", there was point tenderness over the distal head of 
the ulna, and radial and ulnar deviation caused pain.  X-rays 
were negative.  The assessment was left wrist sprain.

On follow-up examination in later that month, the veteran 
complained of point tenderness in the left wrist that was 
still acutely tender.  Objective examination of the veteran 
revealed no visible deformity of the left wrist, no 
discoloration, a normal range of motion, some pain over the 
distal head of the ulna, some pain referred to the dorsum of 
the left hand, and no palpable crepitus or other deformities.  
The assessment was rule-out latent fracture of the left ulnar 
wrist.  In an addendum to this examination report, it was 
noted that x-rays had been negative.

The veteran complained of continued left wrist pain and 
tenderness on examination in August 1981.  Physical 
examination of the veteran revealed no evidence of decreased 
sensation.  X-rays showed no fracture or displacement of the 
carpal tunnel bone.  

The veteran was referred for and orthopedic consultation in 
August 1981, at which time the provisional diagnosis was a 
possible left wrist sprain.  Physical examination of the left 
wrist revealed point tenderness aggravated by dorsiflexion.

In January 1982, the veteran complained of constant aching in 
his stomach that had lasted for 5 days and was a "burning 
type" pain.  The veteran stated that he had been eating 
heavy amounts of greasy food but he did not associate his 
complaints with meals.  Objective examination of the veteran 
revealed pain over the transverse colon.  The assessment was 
colitis (or inflammation of the colon) and enteritis (or 
inflammation of the intestine).

The veteran complained of recurrent left wrist pain in July 
1982.  Objective examination of the veteran revealed pain on 
adduction and abduction, crepitus, and no swelling.  The 
assessment was left wrist sprain, unresolved.  

In January 1984, the veteran complained of severe discomfort 
during bowel movements, diarrhea, and slight cramps.  The 
assessment was enteritis with a question as to its source.  
The veteran returned in February 1984 complaining of stomach 
distress and diarrhea.  Objective examination of the veteran 
revealed increased bowel sounds in the abdomen and tenderness 
to palpation of the abdomen.  The assessment was questionable 
gastroenteritis.

In November 1984, the veteran complained of recurrent 
diarrhea that had lasted for 1 year.  He stated that his 
severe diarrhea had begun 1 year earlier while he was in 
Lebanon.  He experienced diarrhea twice a week and sometimes 
experienced mild abdominal cramps.  Objective examination of 
the veteran revealed increased bowel sounds in the abdomen 
and tenderness in the right upper and lower quadrants on deep 
palpation.  

At his separation physical examination in May 1985, the 
veteran reported that he was in good health.  He provided a 
medical history that included stomach, liver, or intestinal 
trouble, and stated that he had been treated for chronic 
diarrhea.  The in-service examiner attributed this reported 
medical history to chronic diarrhea since 1983 with "no 
cause found" and noted that the veteran was allergic to bee 
stings.  Clinical evaluation of the veteran was within normal 
limits, and he was found qualified for separation from 
service.

A review of the veteran's DD-214 indicates that his military 
occupational specialty (MOS) was as a Special Operations 
weapons sergeant, an indirect fire infantryman, and as an 
infantryman.  The DD-214 also listed no foreign or sea 
service.

The veteran testified at his May 2003 personal hearing that 
he had experienced continuous left wrist pain on movement 
since separation from service.  He stated that he treated his 
claimed left wrist condition with over-the-counter 
medication.  He also stated that he had experienced 
persistent chronic diarrhea since serving overseas in Beirut, 
Lebanon, although his in-service stool samples all had come 
back negative.  The veteran testified that, following 
service, he had been a diplomatic courier for the State 
Department and had been overseas repeatedly.  With respect to 
his claimed bee sting allergy, the veteran also testified 
that he had been stung while serving overseas in Denmark and 
that, after being stung by a bee, his right arm had become 
swollen "all the way up to the shoulder."  He also stated 
that he had been stung by bees repeatedly since that time and 
had experienced similar swelling but, after the swelling 
subsided, he experienced no residual impairment.  On direct 
questioning by the Hearing Officer, the veteran stated that 
he had worked overseas for 8 years following his separation 
from service and did not seek any medical treatment during 
this period for any of his claimed service-connected 
conditions.  Finally, he testified that he had not sought 
treatment for these conditions since returning from his post-
service overseas employment.  


Analysis

The veteran and his service representative essentially 
contend on appeal that he incurred a left wrist condition, a 
gastrointestinal disorder, and an allergy to bee stings 
during service.  Specifically, they contend that, as the 
veteran incurred these claimed disabilities during service, 
he is entitled to VA medical examinations.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for a left wrist 
condition, a gastrointestinal disorder, or an allergy to bee 
stings.  At the outset, the Board acknowledges that the 
veteran was treated during service for left wrist pain, 
gastrointestinal problems, and for a single bee sting.  A 
review of the veteran's service medical records indicates 
that all of these symptoms were acute, transitory, and 
completely resolved with treatment, and the veteran was found 
clinically normal at separation from service.  Moreover, the 
veteran has indicated that he has received no treatment since 
service, and there is no current medical evidence of any 
current disability related to the complaints treated in 
service.

The Board observes that, in cases of claims for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant), contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)) 
(2003).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999) ("In order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); and Pond v. West, 12 Vet. 
App. 341, 346 (1999) ("Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.").

With respect to the specific contention that the veteran is 
entitled to VA medical examinations, the Board notes that, in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Federal Circuit held that it is not enough merely for a 
veteran to claim he is disabled in order to obligate the 
Secretary to provide a medical examination.  The Federal 
Circuit also held that the veteran is required to show some 
causal connection between his disability and his military 
service.  A disability alone is not enough.  Id.  

The analysis in Wells applies directly to the veteran's 
claims here.  As in Wells, the veteran merely claims to be 
disabled by a left wrist condition, a gastrointestinal 
disorder, and an allergy to bee stings as the sole support 
for his claims of entitlement to service connection.  The 
veteran's separation examination revealed no objective 
clinical abnormalities of his left wrist, gastrointestinal 
system or any clinical residuals related to bee stings.  
There also is no objective medical evidence of any current 
disability related to his left wrist, gastrointestinal system 
or bee stings.  Thus, the Board finds that the record does 
not contain competent evidence of a current left wrist 
disability, gastrointestinal disability or bee sting allergy, 
nor does it contain competent evidence that any such 
disorders may be associated with the veteran's military 
service, and an examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4); see also Wells, supra.  

In this regard, the Board observes that the Court has held 
that VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party.  However, personal 
interest may affect the credibility of the evidence.  See 
Cartright v. Derwinski, 2. Vet. App. 24, 25 (1991); see also 
Pond, supra.  It is the Board's principal responsibility to 
assess the credibility, and therefore the probative value, of 
proffered evidence of record in its entirety.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 
F.3d 1369 (Fed. Cir. 2000).  As the Federal Circuit has 
commented, there is a considerable body of law imposing a 
duty on the Board to analyze the credibility and probative 
value of evidence sua sponte when making its factual 
findings.  Further, the Board has the "authority to discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

The Board has considered the veteran's testimony provided at 
the May 2003 personal hearing concerning his current 
disabilities and persistent or recurring symptoms of his 
claimed service-connected disabilities.  Against that 
testimony is the absence of any medical records since the 
veteran's separation from service in July 1985 showing any 
persistent or recurring symptoms or manifestations from a 
left wrist condition, a gastrointestinal disorder, or an 
allergy to bee stings.  The veteran testified in May 2003 
that the symptoms associated with his claimed service-
connected disabilities had continued since his separation 
from service to the extent that he sought VA compensation.  
However, the Board finds it unlikely that the veteran would 
fail to seek treatment for a persistent left wrist condition, 
gastrointestinal disorder, or allergy to bee stings if he had 
experienced continuously disabling symptoms of such since his 
separation from service.  Consequently, the Board determines 
that the veteran's statements, made in connection with his 
claims for monetary benefits from the government, are of 
relatively little probative value.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disabilities 
there can be no valid claims.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
left wrist condition, a gastrointestinal disorder, and for an 
allergy to bee stings.  38 U.S.C.A. § 1110 (West Supp. 2002).  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for a left wrist condition 
is denied.

Entitlement to service connection for a gastrointestinal 
disorder is denied.

Entitlement to service connection for an allergy to bee 
stings is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



